Detailed Action 
1. 	This office action is in response to the communicated dated 14 March 2022 concerning application number 16/274,701 effectively filed on 13 February 2019.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-6, 8-19, 21-23, 25-26, and 28-29 are pending, of which claims 1, 5, 8, 11, 14, 18, and 26 have been amended; claims 7, 20, 24, and 27 have been cancelled; and claims 1-6, 8-19, 21-23, 25-26, and 28-29 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 14 March 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 1-6, 8-19, 21-23, 25-26, and 28-29.
Allowable Subject Matter
5. 	Claims 1-6, 8-19, 21-23, 25-26, and 28-29 are allowed.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or suggest a biological data tracking system comprising a biological data sensor, a computer, browser-based web application, and a server similar to those recited in the pending claims. Specifically, the prior art of record fails to suggest the limitation that recites “for the user to select and assign a subset of one or more sensors; for the user to select a subset of one or more metrics; for the user to initiate a single command that provides instructions concurrently to each selected sensor amongst a plurality of selected sensors to send streamed data from each of the selected sensors, wherein the browser-based web application receives the streamed data from each of the selected sensors and wherein the streamed data consists of multiple data metrics; and to track multiple users simultaneously, wherein a single browser-based web application is operable to gather different data streams from different types of sensors for each user simultaneously.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Rauhala (US 2016/0240100 A1) teaches a biological data tracking system (biometric sensors [0054]) comprising at least one biological data sensor ([0054]), a computer ([0127-0128]), a browser-based web application (interface or web browser [0057, 0128-0129]), and a server ([0128-0129]). The browser-based web application is further programmed to establish direct wireless communications with each biological data sensor ([0128]), receive streaming data from the at least one biological data sensor ([0007]), and transmit the streaming data to the server ([0128-0129]). 
	Carter (US 2014/0223421 A1) teaches wherein the browser-based web application is further programmed to transmit commands to the at least one biological data sensor to set sensor parameters (control of sensor parameters such as sampling rate [0057, 0067, 0085]). 
	Although Picard (US 2013/0080185 A1) teaches a subset of sensors that are configured to transmit a subset of metrics to a browser-based web application (the plurality of subjects can wear sensors that communicate metrics to the web service 120 [0006, 0044-0045, 0047-0048]), Picard does not explicitly teach wherein a user assigns the subset of sensors and the subset of metrics to the one or more users. Specifically, Picard does not explicitly teach “wherein a user initiates a single command that provides instructions concurrently to each selected sensor amongst a plurality of selected sensors to send streamed data from each of the selected sensors, wherein the browser-based web application receives the streamed data from each of the selected sensors and wherein the streamed data consist of multiple data metrics; and to track multiple user simultaneously, wherein a single browser-based web application is operable to gather different data streams from different types of sensors for each user simultaneously.”  
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue feed and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792